The record does not state with distinctness the ground of appeal in this case, and we are not quite sure that it is properly apprehended. *Page 202 
It is set forth that, on the calling of the case, the complainant moved a continuance for cause shown, and, pending this motion, the defendant moved to dissolve the injunction. The Court continued the cause, and the defendant appealed.
If the matter of complaint be that a motion to dissolve an injunction must be heard at the first term when it is made, we do not think it is sustained by any rule of law or of practice. Such questions, like all others, arising either upon the final hearing, or in earlier stages of cases, are subject to be continued by the Judge for any cause which he may consider, in the exercise of a sound legal discretion, to be sufficient.
If the complaint be that there should have been an affidavit filed, setting forth the cause for continuance, we think it equally untenable. The Rev. Code., ch. 31, sec. 57, pl. 13, applies exclusively to actions at law, as is manifest from the language of the clause and from the subject matter of the whole chapter. We are not, indeed, aware of any restriction upon the power of a Judge, sitting as a court of equity, to continue a cause before him in any stage, or pending any motion in it, (258) when he may deem it expedient for the purposes of justice. It is a power subject only to his sound discretion.
We have not called to our aid the statute of 1861, second extra session, chapter 10, section 4, for the reason that it is not necessary to derive the power exercised in this case from any other source than the general discretionary powers of a court of equity; and for the additional reason that it seems to be uncertain whether the law of 1861 was in force at the time of the making of the order of continuance in question.
The appeal should be dismissed, with costs against the appellant, and the same certified to the Court of Equity for Washington County, to the end that the said Court may proceed in the cause.
PER CURIAM.                                        Appeal dismissed.